           Case 1:21-cr-10160-IT Document 1-2 Filed 02/23/21 Page 1 of 7




               AFFIDAVIT OF SPECIAL AGENT GREGORY GERLACH
           IN SUPPORT OF AN APPLICATION FOR AN ARREST WARRANT

     I, Gregory Gerlach, state:

                       INTRODUCTION AND AGENT BACKGROUND

     1.      I am a Special Agent with the United States Department of Justice, Federal Bureau

of Investigation (“FBI”). I graduated from the FBI Academy in Quantico, VA, where, among

other things, I received instruction on methods of gathering evidence in white collar fraud

schemes.

     2.      As a Special Agent with the FBI, I have conducted numerous investigations into

suspected violations of federal criminal law. I am currently assigned to a health care fraud

squad. I have become familiar with a variety of white collar fraud schemes, including those

involving public and private health care benefit programs. I am familiar with and have employed

various methods of investigation, including but not limited to review of evidence, visual

surveillance, witness interviews, and the execution of search warrants upon personal residences

and businesses.

     3.      I am currently investigating Chang Goo YOON (“YOON”), a physical therapist, for

crimes including health care fraud, in violation of Title 18 United States Code, Section 1347.

     4.        I am submitting this affidavit in support of an application for a criminal complaint

charging Yoon with one count of health care fraud in violation of 18 U.S.C. § 1347. The

information set forth in this affidavit is based on an investigation conducted by law enforcement

agents, including myself. I have not included every fact known by me with respect to this

investigation but, instead, have included those facts that I believe are necessary to establish

probable cause for the issuance of a criminal complaint against YOON.
             Case 1:21-cr-10160-IT Document 1-2 Filed 02/23/21 Page 2 of 7




                                             Relevant Statute

     5.     I know that Title 18, United States Code, Section 1347 provides that “[w]hoever

knowingly and willfully executes, or attempts to execute, a scheme or artifice—(1) to defraud

any health care benefit program; or (2) to obtain, by means of false or fraudulent pretenses,

representations, or promises, any of the money or property owned by, or under the custody or

control of, any health care benefit program, in connection with the delivery of or payment for

health care benefits, items, or services, shall be fined under this title or imprisoned not more than

10 years, or both.”

      PROBABLE CAUSE TO BELIEVE THAT A FEDERAL CRIME WAS COMMITTED

A.        YOON, A Physical Therapist, Was Barred From Practicing In Several Jurisdictions

     6.         YOON is a physical therapist who practiced in Massachusetts from 2009 - 2020.

Before setting up his practice in Massachusetts, YOON was barred from practicing physical

therapy in several jurisdictions.

     7.         YOON permanently surrendered his Colorado physical therapy license on August

15, 2007 as a result of a disciplinary action brought by Colorado’s Division of Registrations. In

the Stipulation and Final Agency Order, the Director of the Colorado Division of Registrations

asserted that she had reasonable grounds to believe that YOON violated the following sections of

Colorado’s Physical Therapy Practice Act, CO Stat. § 12-41-115:

                (a) Committed any act which does not meet generally accepted standards
                    of physical therapy practice or failed to perform an act necessary to meet
                    generally accepted standards of physical therapy practice;

                (f) Failed to make essential entries on patient records or falsified or made
                    incorrect entries of an essential nature on patient records;

                (g) Engaged in any of the following activities and practices: Order or
                    performance, without clinical justification, of demonstrably
                    unnecessary laboratory tests or studies; the administration, without
                    clinical justification, of treatment which is demonstrably unnecessary;
            Case 1:21-cr-10160-IT Document 1-2 Filed 02/23/21 Page 3 of 7




                    or ordering or performing, without clinical justification, any service, X-
                    ray, or treatment which is contrary to recognized standards of practice
                    of physical therapy;

                (h)(I) Committed abuse of health insurance;

                (i) Committed a fraudulent insurance act; and

                (j) Offered, given, or received commissions, rebates, or other forms of
                    remuneration for the referral of clients.

     8.         On May 20, 2008, the U.S. Department of Health and Human Services excluded

YOON from participating in Medicare, Medicaid, and all other federal health care programs. On

May 17, 2010, YOON was excluded from participation in the New York State Health Care

Program. YOON was denied licensure by the state of California in 2013. On March 18, 2014,

the District of Columbia Board of Physical Therapy revoked YOON’s Washington, D.C.

physical therapy license.

   B.       YOON Used Multiple Corporate Entities

     9.         YOON set up several companies in Massachusetts and regularly changed the

corporate names, location, and corporate officers of his businesses. As shown in Table 1,1 he set

up multiple business entities operating out of the same physical location during the same time

period. Based on my training and experience, I believe YOON frequently changed corporate

names and simultaneously used different corporate names for the same clinic to disguise his

identity from insurance companies.

                                              TABLE 1
          Office Location                        Business Names                      Time Period
                      st
 524 Harvard Street, 1 Floor
                                  Boston Pain & Rehab Center, Inc.                2013
 Brookline, MA 02466


        1
        Table 1 lists the Massachusetts corporations YOON operated between 2013 and 2019,
according to filings with the Massachusetts Secretary of State.
           Case 1:21-cr-10160-IT Document 1-2 Filed 02/23/21 Page 4 of 7




 44 Washington St., Suite 104    Doctor Physical Therapy, Inc.                   2013
 Brookline, MA 02445             Lee Chiropractic, Inc.                          2015
                                 Doctors Medical Physio Group Inc.               2014-2019
 221 Moody Street,               GoodPT, Inc. d.b.a. D Physio Group, Inc. or
                                                                                 2015-2019
 Waltham, MA 02453               Doctors Physio Group Inc.
                                 221 Physical d.b.a. Doctors Physio Group Inc.   2015-2019
                                 Hana Rehab Clinic, Inc.                         2016-2019
                                 Doctors Physio Allston, Inc.                    2016-2019
 39 Brighton Avenue,
                                 Plus Chiropractic, PC                           2018
 Allston, MA 02134.
                                 Boston Top Center, Inc.                         2019
                                 Hana Pain Rehab Clinic, PC                      2019
   C.      Blue Cross Blue Shield Found Evidence of Fraudulent Billing By YOON

     10.       Blue Cross Blue Shield (“BCBS”), a private insurance company, began

investigating the billing practices of YOON’s Massachusetts companies in 2015. BCBS

conducted interviews with YOON’s associates and patients and uncovered evidence that YOON

billed BCBS for fraudulent claims. For instance:

               a. A BCBS investigator interviewed Employee 1, a licensed physical therapist

                   and former business associate of YOON’s, on April 11, 2018. Employee 1

                   worked with YOON from June 2016 to July 2017 at a clinic operating under

                   the name Hana Rehab Clinic, Inc. Employee 1 stated that YOON billed

                   insurance companies for physical therapy services that did not take place.

                   YOON billed BCBS for treatment for most of Employee 1’s patients five days

                   a week, when in fact, the patients were only treated two to three times per

                   week. Furthermore, after Employee 1 resigned from YOON’s practice,

                   Employee 1 received notice from insurance companies that YOON was

                   continuing to bill for services using Employee 1’s National Provider Identifier
           Case 1:21-cr-10160-IT Document 1-2 Filed 02/23/21 Page 5 of 7




                  (“NPI”) number.2

              b. A BCBS investigator also interviewed witness Patient 1, a patient of YOON’s

                  since January 2017. YOON submitted claims for Patient 1 using four

                  different companies: (1) Doctors Physio Allston, Inc.; (2) Hana Pain and

                  Rehab Clinic, PC; (3) Hana Rehab Clinic, Inc.; and (4) Plus Chiropractic PC.

                  YOON initially treated Patient 1, but in subsequent sessions, Patient 1 was

                  primarily treated by other employees at the practice. At YOON’s request,

                  Patient 1 signed false sign-in sheets for appointment dates that Patient 1

                  missed or cancelled. Patient 1 identified 27 dates of service for which BCBS

                  was billed, but Patient 1 was not present. Patient 1 used a Google calendar to

                  keep track of all his/her appointments. On those 27 dates, Patient 1 was

                  traveling and not present in the Boston area at all.

              c. A BCBS investigator interviewed witness Patient 2 another YOON patient.

                  YOON submitted claims for Patient 2 using two companies: (1) Hana Pain

                  and Rehab Clinic, PC; and (2) Hana Rehab Clinic, Inc. Patient 2 looked at a

                  list of 36 billing dates and told the investigator he/she was only present for 16

                  of these appointments. Patient 2 was abroad in Germany during some of the

                  dates billed. Additionally, Patient 2 said YOON made Patient 2 sign blank

                  sign-in sheets for appointments that Patient 2 missed or cancelled.


       2
          NPI Numbers are used by healthcare providers to identify themselves in a standard way
throughout their industry. Individuals or organizations apply for NPIs through the U.S. Centers
for Medicare & Medicaid (“CMS”) National Plan and Provider Enumeration System (“NPPES”).
NPPES then publishes parts of the NPI record that have public relevance, including the
provider’s name, specialty, and practice address. Insurance companies use NPI numbers to
identify providers for billing purposes.
           Case 1:21-cr-10160-IT Document 1-2 Filed 02/23/21 Page 6 of 7




     11.       The BCBS investigation also revealed that YOON submitted a claim in March

2019 listing the home address of Patient 3 as 237 Moody St., Apt. 470, Waltham, MA 02453—

YOON’s home address. Based on my training and experience, I believe YOON submitted this

address so that Patient 3 would not receive the Explanation of Benefits paperwork sent by the

insurance company, which may have alerted Patient 3 to the fact that YOON was billing for visit

dates that never occurred.

     12.       BCBS also placed several of YOON’s physical therapy practices in “Prepayment

Review.” Normally, insurance companies pay out claims automatically without review.

However, the Prepayment Review process meant that BCBS reviewed all claims submitted from

YOON’s office before issuing payment. When BCBS came across suspicious claims, it asked

YOON for underlying medical records to support the claims. BCBS often rejected YOON’s

billing and would not reimburse the claims submitted.


   D.      YOON Failed to Provide the Claimed Services to Patients

     13.       Investigators have interviewed a number of YOON’s former patients. After

showing the patients the insurance claims submitted by YOON, patients have confirmed that

YOON billed them for physical therapy services that were not provided. For example, a former

patient, Patient 4 compared her schedule with the dates that YOON billed and found that YOON

billed multiple dates of service when she was not seen by him. Another patient, Patient 5

confirmed that YOON billed multiple dates of service when she was abroad in China.

     14.       Patients typically were asked to sign a “Sign in sheet” for each physical therapy

visit. Former employees have told law enforcement that these “Sign in sheets” were used to

submit insurance claims. Former patients have confirmed that they were asked to sign in for

dates when they did not actually receive services. For example, Patient 6 confirmed that he was
           Case 1:21-cr-10160-IT Document 1-2 Filed 02/23/21 Page 7 of 7




asked to sign in for multiple dates of service when he was not seen.

     15.       YOON also billed for multiple dates when he was gambling at casinos and not

present at his clinic. For instance, on or around August 7, 2015, August 19, 2017, September 30,

2017, and November 23, 2018, YOON billed patients for approximately $47,658 in physical

therapy sessions. During each of those days YOON was actually observed at the Golden Nugget

casino in Atlantic City or the MGM Grand casino in Springfield MA.


                                               Conclusion

     16.       Based on the forgoing facts, and on my experience, training, and discussions with

other individuals involved in this investigation, I submit that there is probable cause to believe

that CHANG GOO YOON knowingly and willfully executed a scheme or artifice to defraud a

health care benefit program; or obtained, by means of false or fraudulent pretenses,

representations, or promises, the money of a health care benefit program, in connection with the

delivery of or payment for health care benefits, in violation of Title 18, United States Code,

Section 1347. Therefore, I request that a criminal complaint be issued charging CHANG GOO

YOON accordingly, and that an arrest warrant be issued.

                                                      Respectfully submitted,
                                                          /s/ Gregory Gerlach
                                                      Gregory Gerlach
                                                      Special Agent
                                                      Federal Bureau of Investigation

Subscribed and sworn to before me
on __________________             February 23, 2021
      Date


Hon. M. Page Kelley
United States Magistrate Judge
District of Massachusetts
